Citation Nr: 9903258
Decision Date: 02/03/99	Archive Date: 06/24/99

DOCKET NO. 97-17 782               DATE FEB 03, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Fargo, North Dakota

THE ISSUES

1. Entitlement to service connection for vertigo of an uncertain
etiology.

2. Entitlement to service connection for dementia, claimed as
secondary to boxing in service.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

The veteran served on active duty from February 1969 to February
1971.

This matter arises from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota,
which denied the veteran's claims for service connection for
vertigo of uncertain etiology and for dementia, claimed as
secondary to boxing. The veteran filed timely appeals to these
decisions, and the case has been referred to the Board of Veterans'
Appeals (Board) for resolution.

FINDINGS OF FACT

1. There is no competent medical evidence of a nexus or link
between the veteran's claimed vertigo of unknown etiology and his
active service.

2. There is no competent medical evidence of a diagnosis of
dementia and no competent medical evidence of a nexus or link
between any symptoms attributable to dementia and the veteran's
active service.

CONCLUSIONS OF LAW

1. The veteran's claim for service connection for vertigo of
uncertain etiology is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

2. The veteran's claim for service connection for dementia, claimed
as secondary to boxing, is not well grounded. 38 U.S.C.A. 5107(a)
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introduction

The law provides that service connection may be granted for a
disability resulting from a disease or injury that was incurred in
or aggravated by service. See 38 U.S.C.A. 1110 (West 1991); 38
C.F.R. 3.303 (1998). If a condition noted during service is not
shown to be chronic, then generally, a showing of continuity of
symptomatology after service is required for service connection.
See 38 C.F.R. 3.303(b) (1998). The law also provides that service
connection may be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. See 38 C.F.R.
3.303(d) (1998).

In reviewing a claim for service connection, the initial question
is whether the claim is well grounded. The veteran has "the burden
of submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded." See 38
U.S.C.A. 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69,
73 (1995). A well-grounded claim is "a plausible claim, one which
is meritorious on its own or capable of substantiation. Such a
claim need not be conclusive, but only possible to satisfy the
initial burden of [5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81
(1995). In the absence of a well-grounded claim, there is no duty
to assist the claimant in developing facts pertinent to that claim,
and the claim must fail. See Epps v. Gober, 126 F.3d 1464 (1997);
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8
Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is. well grounded,
the veteran must satisfy three elements. First, there must be
evidence of an incurrence or aggravation of an injury in service.
Second, there must be competent (i.e. medical) evidence of a
current disability. Third, there must be evidence of a nexus
between the in-service injury or disease and the current
disability, as shown throughout the medical evidence. See Epps,
supra. Lay or medical evidence, as appropriate, may be used

to substantiate the service incurrence. See Caluza v. Brown, 6 Vet.
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition, the United States Court of Veterans Appeals (Court)
has indicated that, alternatively, a claim may be well grounded
based on the application of the rule for chronicity and continuity
of symptomatology, set forth in 38 C.F.R. 3.303(b). The Court held
that the chronicity provision applies where there is evidence,
regardless of its date, which shows that a veteran had a chronic
condition either in service or during an applicable presumption
period, and that the veteran still has such a condition. See Savage
v. Gober, 10 Vet. App. 488, 495-97 (1997). That evidence must be
medical, unless it relates to a condition that the Court has
indicated may be attested to by lay observation. If the chronicity
provision does not apply, (i.e., if a chronic disorder is not noted
in service), a claim may still be well grounded or reopened on the
basis of 38 C.F.R. 3.303(b) "if the condition is observed during
service or during any applicable presumption period, continuity of
symptomatology is determined thereafter, and competent medical
evidence relates the present condition to that symptomatology."
Savage, 10 Vet. App. at 498.

II. Service Connection for Vertigo of Uncertain Etiology

The veteran's service medical records show that he incurred stomach
problems during service, but are completely negative for any
incidents involving vertigo or dizziness. His service separation
physical examination report is also negative for any indication of
vertigo. The record reflects that the veteran first complained of
dizziness in October 1992, and first reported experiencing what he
described as vertigo in December 1994.

Contemporaneous clinical treatment records dating from
approximately August 1992 through October 1997 show that the
veteran continued to complain of experiencing vertigo and
dizziness, and asserted that such was due to injuries sustained
while boxing in service. However, none of the clinical treatment
records contain any medical opinion that the veteran's
symptomatology with respect to dizziness was in any way related to
his boxing or to any other incident of his active service. In fact,
examinations conducted in July and August 1996 contain the

examining physician's opinions that the veteran's symptomatology
was not attributable to his distant history of boxing. Tentative
diagnoses of vestibular neuritis and Meniere's disease were
offered, but again, no opinion relating these disorders to the
veteran's boxing or his active service were included in the record.

In support of his claim, the veteran submitted various medical
treatises from the Internet, the VA, and other medical
professionals which indicated that symptomatology similar to that
experienced by the veteran could have been incurred secondary to
boxing. The treatises went on to indicate that many of the
disorders associated with boxing would typically have a delayed
onset, by a period of several years from the time that head
injuries were actually incurred.

In July 1997, the veteran appeared at a personal hearing before a
Hearing Officer at the RO in which he testified that he had
incurred vertigo as a result of injuries sustained while boxing in
service. He testified that he had taken blows to his head while
boxing and had been knocked unconscious during the course of his
boxing career. He submitted a statement from a close friend, Doug
Dahl, received in July 1997, stating that he had been aware of the
veteran's medical problems which were attributable to boxing. In
addition, the veteran testified that he had not sustained any other
head injuries aside from his boxing. In addition, the veteran
submitted a decision by the Social Security Administration dated in
April 1998, indicating that he had been unable to work since
December 1994 due to dizziness and other problems. However, while
establishing that the veteran had a present disability with respect
to dizziness and/or vertigo, the decision did not relate this
disorder to the veteran's active service.

The Board has evaluated the evidence of record, and concludes that
the veteran has failed to submit evidence of a well-grounded claim
for service connection for vertigo of uncertain etiology. As noted,
his service medical records are completely negative for any
indication or complaints of vertigo or dizziness during his active
service. The first complaint of dizziness of record was dated in
October 1992, some twenty-one years after the veteran's active
service. In addition, his first complaint of what was characterized
as vertigo did not occur until December 1994.

During the course of the treatment for the veteran's claimed
dizziness, he was given Valium and other medication. Physical
examinations did not reveal the cause of his dizziness. In short,
there is no medical opinion of record that the veteran's claimed
dizziness is related to his boxing in service or to any other
incident of his active service. Accordingly, the required nexus
between his active service and his claimed vertigo has not been
established by the medical evidence.

In addition, with respect to the medical treatises and related
material submitted by the veteran in support of his claim, the
Board would observe that treatises are general in nature, and are
not specific to the veteran's claimed vertigo, claimed as secondary
to his boxing in service. See Edenfield v. Brown, 8 Vet. App. 384,
388 (1995) (finding that a treatise abstract submitted by the
veteran did not establish any connection between his particular
condition and service, sufficient to well ground his claim for
service connection). See also Sacks v. West, 11 Vet. App. 314
(1998); Wallin v. West, 11 Vet. App. 509 (1998). In this case, the
most persuasive evidence to establish service connection would be
medical evidence specific to the veteran's claimed vertigo showing
a diagnosis of vertigo that is etiologically related to boxing or
the veteran's active service.

Further, lay statements and testimony by the veteran that he
currently has vertigo that was incurred as a result of boxing do
not constitute medical evidence. As a layperson, lacking in medical
training and expertise, the veteran is not competent to address an
issue requiring an expert medical opinion, including medical
diagnoses or opinions as to medical etiology. See Moray v. Brown,
5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App.
492, 494-95 (1992). The Board recognizes that the veteran
participated in numerous boxing matches in service, and this is not
in dispute. However, he has failed to submit medical evidence
establishing a nexus between his claimed vertigo and his boxing.
Absent the required nexus, his claim is not well grounded, and is
denied on that basis.

III. Service Connection for Dementia, Claimed as Secondary to
Boxing

The veteran's service personnel records show that he participated
in a number of boxing matches during service. His service medical
records are completely

negative for any complaints or indication of dementia. Likewise,
post-service medical treatment records do not contain any diagnosis
of dementia.

As with his claim for service connection for vertigo, discussed
above, the veteran submitted various medical treatises and articles
obtained from the Internet, the VA, and other medical periodicals
discussing disorders and problems related to injuries sustained
through boxing. However, contemporaneous clinical treatment records
dating from August 1982 through October 1997 do not contain any
diagnosis of dementia or otherwise relate the veteran's claimed
symptomatology to his active service or to boxing. In fact, medical
examination reports dated in July and August 1996 contain the
examiners' express opinions that the medical evidence does not
attribute the veteran's current condition to his distant history of
boxing. A later medical opinion dated in August 1996 contains the
examiner's statement that he was "firm in the belief that there is
no dementia secondary to boxing."

The Board has evaluated the medical evidence of record, and
concludes that the veteran has failed to submit evidence of a well-
grounded claim for service connection for dementia, claimed as
secondary to boxing. The veteran had complained of memory loss,
loss of balance, and other problems, but the medical records
described above, include a notation stating that the veteran's
treating physician indicated that the veteran was "not demented."
The Board acknowledges that the veteran participated in numerous
boxing matches, and acknowledges his testimony of July 1997 that he
had been knocked unconscious in a fight. However, he has not
produced medical evidence containing a diagnosis of dementia or
that any related symptoms are related to his active service or to
boxing.

The Board further notes that an examining clinical
neuropsychologist observed in July 1996 that there was "no evidence
of a pugilistic dementia process." Further, as noted above, with
respect to medical treatises submitted in support of his claim, the
Board observes that the treatises and other material submitted by
the veteran are general in nature, and are not specific to his
claim for service connection for dementia claimed as secondary to
boxing. See Edenfield, supra; Sacks, supra; Wallin, supra.

In addition, lay statements and testimony by the veteran that he
currently has some form of dementia, claimed as secondary to
boxing, do not constitute medical evidence. As a layperson, lacking
in medical training and expertise, the veteran is not competent to
address issues requiring an expert medical opinion, to include
medical diagnoses or opinions as to medical etiology. See Moray,
supra; Espiritu, supra. In this case, the veteran has not been
diagnosed with dementia, and the medical opinions of record
specifically discount such a diagnosis. Even if the veteran's
symptomatology claimed as suggestive of such a disorder could be
confirmed, there is no medical evidence of the required nexus
between those symptoms and his active service or his boxing in
service. Accordingly, absent the required diagnosis of a present
disability or a nexus between any such disability and service, the
veteran's claim is not well grounded, and must be denied.

IV. Conclusion

For the above reasons, it is the decision of the Board that the
veteran has failed to meet his initial burden of submitting
evidence of well-grounded claims for service connection for vertigo
of uncertain etiology and for dementia, claimed as secondary to
boxing. The Board has not been made aware of any additional
evidence which could serve to well ground the veteran's claims. As
the duty to assist is not triggered here by well-grounded claims,
the Board finds that the VA has no obligation to further develop
the veteran's claims. See 38 U.S.C.A. 5103 (West 1991); McKnight v.
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois v.
Brown, 5 Vet. App. 136, 140 (1994). Moreover, the Board views its
discussion as sufficient to inform the veteran of the evidence
necessary to file well-grounded claims for service connection for
vertigo of unknown etiology and for dementia, claimed as secondary
to boxing. See Robinette, 8 Vet. App. at 77-78.

ORDER

Evidence of a well-grounded claim not having been submitted,
service connection for vertigo of unknown etiology is denied.

Evidence of a well-grounded claim not having been submitted,
service connection for dementia, claimed as secondary to boxing, is
not well grounded.

WARREN W. RICE, JR

Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

9 -

